

116 HR 6339 IH: To temporarily ban stock buybacks until the impact of COVID–19 on the American financial system has ended.
U.S. House of Representatives
2020-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6339IN THE HOUSE OF REPRESENTATIVESMarch 23, 2020Mr. Casten of Illinois introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo temporarily ban stock buybacks until the impact of COVID–19 on the American financial system has ended.1.Temporary ban on stock buybacks(a)In generalIt shall be unlawful for any issuer, the securities of which are traded on a national securities exchange, to purchase securities of the issuer during the period beginning on the date of enactment of this Act and ending 120 days after the end of the COVID–19 emergency period.(b)Early terminationThe Securities and Exchange Commission may terminate the prohibition under subsection (a) after the end of the COVID–19 emergency period and before the end of the 120-day period described under subsection (a), if—(1)the Commission determines such termination is in the public interest; and(2)immediately notifies the Congress and the public of such determination and the reason for such determination, including on the website of the Commission.(c)Enforcement; rulemaking(1)In generalThe Securities and Exchange Commission shall have the authority to enforce this Act and may issue such rules as may be necessary to carry out this Act.(2)Commission votingAny action taken by the Commission pursuant to this section may only be taken upon a unanimous vote of the commissioners.(d)DefinitionsIn this section:(1)COVID–19 emergency periodThe term COVID–19 emergency period means the period that begins upon the date of the enactment of this Act and ends upon the date of the termination by the Federal Emergency Management Agency of the emergency declared on March 13, 2020, by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 4121 et seq.) relating to the Coronavirus Disease 2019 (COVID–19) pandemic.(2)Other definitionsThe terms issuer, national securities exchange, and security have the meaning given those terms, respectively, under section 3 of the Securities Exchange Act of 1934.